 


109 HR 2801 IH: Up-Skilling Tax Credit Act of 2005
U.S. House of Representatives
2005-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2801 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2005 
Mr. Davis of Florida (for himself, Mr. Larsen of Washington, Mrs. Davis of California, Ms. Hooley, Mr. Ford, Mr. Snyder, Mr. Smith of Washington, Mr. Paul, and Mrs. McCarthy) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow employers a credit against income tax for the costs of providing technical training for employees. 
 
 
1.Short titleThis Act may be cited as the Up-Skilling Tax Credit Act of 2005. 
2.Credit to employers for cost of technical training for employees 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business-related credits) is amended by adding at the end the following new section: 
 
45J.Expenses for technical training of employees 
(a)General ruleFor purposes of section 38, the employee technical training credit determined under this section for the taxable year is an amount equal to 20 percent of the amount paid or incurred by the taxpayer for technical training for employees performing services in a trade or business of the taxpayer. 
(b)Limitations 
(1)Only January 1, 2005 employeesThe credit determined under this section shall apply only to training for individuals who were employees of the taxpayer on January 1, 2005. 
(2)Per employee limitThe credit determined under this section with respect to each employee for the taxable year shall not exceed $1,000, reduced by the credit determined under this section with respect to such employee for all prior taxable years. 
(3)Training must lead to recognized certificateOnly costs for training leading to an industry-recognized license or certificate may be taken into account under this section. 
(c)Certain rules to ApplyRules similar to the rules of sections 51(i)(1) and 52 shall apply for purposes of this section. 
(d)TerminationThis section shall not apply to taxable years beginning after December 31, 2009.. 
(b)Credit made part of general business creditSubsection (b) of section 38 of such Code is amended by striking plus at the end of paragraph (18), by striking the period at the end of paragraph (19) and inserting , plus, and by adding at the end the following new paragraph: 
 
(20)the employee technical training credit determined under section 45J(a).. 
(c)Denial of double benefitSection 280C of such Code is amended by adding at the end the following new subsection: 
 
(e)Employee technical training creditNo deduction shall be allowed for that portion of the expenses otherwise allowable as a deduction for the taxable year which is equal to the amount of the credit determined for the taxable year under section 45J(a).. 
(d)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item: 
 

Sec. 45J. Expenses for technical training of employees . 
(e)Effective dateThe amendments made by this section shall apply to expenses paid or incurred in the taxable years ending after the date of the enactment of this Act. 
 
